The only real question involved on this appeal, as I view the case, is whether the circuit court committed error in refusing to postpone the trial of the cause in order to permit defendants and appellants, Emma C. Labbe and Pauline Labbe, to file an answer to the amended complaint.
All the defendants who had been served with summons appeared and filed a joint answer, in which it was admitted that the partnership of Labbe Brothers, on July 7, 1930, when the note in question was executed, consisted of Edmond J. Labbe, Antoine G. Labbe, C. Henri Labbe, Emma C. Labbe and Pauline Labbe; that the note in suit was executed on behalf of the partnership by C. Henri Labbe; and that it was given for a valuable consideration.
The case was set for trial on July 2, 1936, and the hearing had on that day. Although counsel for the defendants Emma C. Labbe and Pauline Labbe then came into court and asked for a continuance, the answer of *Page 290 
those defendants was not tendered for filing until July 11. Therefore, there was nothing before the circuit court at the time of the trial which necessitated the introduction of testimony as to the members composing the partnership or the liability of the partnership for the note which formed the basis of the action. The judgment which was rendered in the case is not, in my opinion, a joint judgment against all the defendants. So far as it affects the appellants it is "to be satisfied out of the joint property of the defendants herein".
Had there been no appearance on behalf of Emma C. Labbe and Pauline Labbe, the allegations of the amended complaint, together with the admissions contained in the answer of the defendants who had been served, both of which pleadings were properly verified, would have been sufficient to sustain the judgment in the instant case without the introduction of testimony as to those matters which were admitted. I am unable to conceive how the introduction of testimony in such an instance would have altered the effect of the admissions made by the answering defendants so far as concerned the liability of these appellants or the property liable to satisfaction of the judgment.
When the defendants Emma C. Labbe and Pauline Labbe appeared by counsel in open court and requested a postponement of the trial of the case for 10 days in order that they might be given opportunity to file an answer, the remaining defendants had all appeared and had admitted the material allegations of the amended complaint. By their answer they did not put the plaintiff on his proof as to the existence of the partnership or the liability of the partnership as to the note which was the basis of the action. They *Page 291 
could not be said in any way to be representing the defendants Emma C. Labbe and Pauline Labbe. The latter two defendants could not have been said to be in default when the case was called for trial, as they had not been personally served with summons and complaint. In view of these facts, it was, in my opinion, an abuse of discretion on the part of the trial court to refuse to postpone the trial of the case and permit them to file an answer. *Page 292